United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-3270
                          ___________________________

                                      Peter Garrison

                          lllllllllllllllllllllPlaintiff - Appellant

                                             v.

   Minnesota Department of Revenue of the State of Minnesota; Linda Craigie,
individually and in her capacity as Supervisor for the Out-of-State East Unit; Pam
   Evans, individually and in her capacity as Director of the Sales and Use Tax
Division; Kathy Zieminski, individually and in her capacity as Director of Human Resources

                        lllllllllllllllllllllDefendants - Appellees
                                         ____________

                      Appeal from United States District Court
                           for the District of Minnesota
                                   ____________

                               Submitted: June 30, 2020
                                 Filed: July 6, 2020
                                   [Unpublished]
                                   ____________

Before GRASZ, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       In this employment discrimination action, Peter Garrison appeals the district
court’s1 adverse grant of summary judgment, based on a release in a settlement
agreement. Having carefully reviewed the record and the arguments on appeal, we
conclude the district court did not err in granting summary judgment. See Torgerson
v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (reviewing de
novo a grant of summary judgment); see also Pilon v. Univ. of Minn., 710 F.2d 466,
468 (8th Cir. 1983) (voluntary release bars future action on all claims covered by
release). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Hildy Bowbeer, United States Magistrate Judge for the District of Minnesota.

                                        -2-